DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/08/2021. Claims 1-16 are currently pending in the application. An action follows below:
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not fully persuasive as follows:
With respect to the claim interpretation under 35 U.S.C. 112(f) and the rejection under 35 U.S.C. 112(b), Applicant argues on pages 9-10 of the amendment:
“The Office provides notice that the claimed "pressing force detection unit" and "determination unit" will be interpreted under 35 U.S.C. 112(f) as means-plus-function limitations. Applicant acknowledges this notice but does not necessarily agree to this claim interpretation for any patent that may issue from this application.
The Office also asserts that the two identified units are only software and have no corresponding structure disclosed in the application. Applicant respectfully disagrees. In fact, the application describes that the units can utilize software, hardware, and/or a digital signal processor. Even in the case of software, the units are implemented by stored operating programs with a computer having a CPU, RAM/ROM, etc...
Thus, the two recited units are not merely software, and the application provides sufficient disclosure of the structure of both units.”

	With respect to the current claims 1-8, Examiner respectfully disagrees because, in the case of these units being software, the current claims 1-8 do not explicitly recite a computer or any physical structure executing software or stored operating programs to perform the claimed functions. With respect to the current claims 9-16, Examiner respectfully agrees the current claims 9-16 reciting these units having physical structures.

With respect to the additional rejection under 35 U.S.C. 112(b), Applicant amends claim 1 and 9 and provides paragraph 38 to clarify the claimed limitation. Examiner respectfully disagrees because paragraph 38 states: 
[0038]    The pressing-force detection unit 14 detects a measured value indicating a pressing force applied to the press detectable area 5 on the basis of pressing force information received from the pressing-force detection sensor 11 in a predetermined cycle. In other words, the measured value detected by the pressing-force detection unit 14 is a value indicating the actual pressing force itself detected by the pressing-force detection sensor 11. The pressing-force detection unit 14 outputs the detected measured value to the determination unit 15.” (Emphasis added.)
	
Since the paragraph 38 explicitly discloses the pressing-force detecting unit 14 configured to detect a measured value and the pressing-force detection sensor 11 configured to detect a pressing force and the original claim 1, as a part of the original disclosure, recites “a pressing-force detection unit 14 configured to detect a pressing force”, it is not clear the pressing-force detection sensor 11 or the pressing-force detection unit 14 is configured to detect a pressing force, in light of the original disclosure.

With respect to the rejection of claims 9-16 under 35 U.S.C. 101, Applicant amends claim 9 and provides on pages 10-11 of the amendment an argument which has been fully considered and is persuasive. However, see the new ground of rejection under 35 U.S.C. 112(a) below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a pressing-force detection unit” in all claims 1-8, and
“a determination unit” in all claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the disclosure, specifically Fig. 4 and ¶ 36:1-2, discloses: “[0036] The functional blocks 13 to 17 can be … software”, i.e., in the case of “a pressing-force detection unit 14” and “a determination unit 15” being software, these units themselves do not have any corresponding structures to perform the claimed functions.
If applicant wishes to provide an explanation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As per claims 1-8, Applicant’s claims have been interpreted as invoking 35 USC 112 6th paragraph as per above discussion under section 35 USC 112(f). Claims 1-8 are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the disclosure, specifically Fig. 4 and ¶ [0036]:1-2 of the specification, discloses: “[0036] The functional blocks 13 to 17 can be … software”, i.e., in the case of “a pressing-force detection unit 14” and “a determination unit 15” being software, these units themselves do not have any corresponding structures to perform the claimed functions. Furthermore, the disclosure, specifically ¶ [0036] of the specification, discloses, in the case of [[the functional blocks 13 to 17 being]] software, these functional blocks 13 to 17 actually include a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), and so on of a computer and are implemented by operating programs stored in recording media, such as the RAM, the ROM, a hard disk, and a semiconductor memory. However, a person skilled in the relevant art would not recognize how a software (functional blocks) includes physical elements (a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), and so on of a computer), as discussed in the paragraph [0036] of the specification. Accordingly, claims 1-16 are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the disclosure discloses “a pressing-force detection unit 14” and “a determination unit 15” being software that these units themselves do not have any corresponding structures to perform the claimed functions.
a pressing-force detection unit configured to detect a pressing force applied to a press target” in lines 2-3 of independent claims 1 and 9, while the specification explicitly discloses the pressing-force detection sensor 11 (but not the pressing-force detection unit 14) detecting a pressing force applied to a press target and outputting pressing force information indicating the pressing force to the processing unit 8 (see at least ¶ 32) and the pressing-force detection unit 14 detecting a measured value indicating a pressing force applied to the press detectable area 5 on the basis of pressing force information received from the pressing-force detection sensor 11 (see at least ¶ 38). Therefore, since, it is not clear the original disclosure discloses “the pressing-force detection sensor 11 detecting a pressing force” in light of the aforementioned paragraph of the specification or “the pressing-force detection unit 14 detecting a pressing force” as recited in these claims, it is considered that the invention is not clearly defined.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 9, this claim recites a limitation, “the pressing-force detection unit and the determination unit comprising a processing unit” in lines 10-11, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure, specifically Fig. 4 and ¶ [0035], discloses:
the processing unit 8 according to the embodiment includes, as its functional configuration, a contact detection unit 13, a pressing-force detection unit 14, a determination unit 15, a processing execution unit 16, and a display control unit 17...” (Emphasis added.)

The above disclosure explicitly discloses the pressing-force detection unit 14 and the determination unit 15 being elements of the processing unit 8, but does not explicitly disclose the processing unit 8 being an element of the pressing-force detection unit 14 and the determination unit 15, as presently claimed. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 10-16, these claims are therefore rejected for the same reason set forth in independent claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626